internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-120915-98 date date re dear we respond to your date request for a letter_ruling supplementing our letter_ruling dated date and modified date collectively the prior letter_ruling the legend abbreviations summary of facts completed transactions representations and caveats appearing in the prior letter_ruling are incorporated by reference the proposed transactions will not be undertaken as described in the prior letter_ruling instead parent has caused sub to adopt a plan_of_liquidation under which sub has distributed the stock of sub to parent in a distribution intended to qualify under sec_332 of the internal_revenue_code in addition as soon as practical following receipt of this supplemental letter_ruling parent will undertake the following transactions vii sub will liquidate or merge into sub in a transaction intended to qualify under sec_332 viii sub will liquidate or merge into parent in a transaction intended to qualify under sec_332 ix parent will adopt a plan of partial_liquidation under which it will distribute at least percent of the net_proceeds to its shareholders the distribution or distributions may be pro_rata or may be implemented through one or more redemptions the redemption or redemptions will be implemented through a merger a separate agreement with one or more shareholders a self-tender offer or some combination thereof based solely on the information and representations submitted in the original plr-120915-98 and supplemental requests rulings and of the prior ruling letter are modified to read as follows provided i parent and purchaser have made a valid sec_338 election for all of the subsidiaries involved in sale and ii sec_332 applies to the liquidations of sub sub and sub the distribution described in step ix above will be treated as a distribution in partial_liquidation under sec_302 provided the distribution is made in the taxable_year in which the plan is adopted or in the next succeeding year sec_1 a of the income_tax regulations a partial_liquidation under sec_302 will be treated as an exchange under sec_302 and sec_302 to the extent distributions are made to shareholders who are not corporations the maximum amount considered distributed in partial_liquidation will equal the net_proceeds net_proceeds will not include i any assets received by parent attributable to indebtedness canceled upon the liquidation of sub sub or sub rev_rul c b or ii any earned or accrued investment earnings on the temporary investment of the segregated proceeds rev_rul c b further net_proceeds will be reduced by any loss on the temporary investments rev_rul c b we further rule that the above changes do not affect ruling of the prior ruling letter and that ruling remains in full force and effect no opinion is given on whether the liquidations of sub sub and sub will qualify under sec_332 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent copies of this letter and the prior ruling letter should be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this letter is consummated sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
